Opinion issued February 7, 2013.




                                       In The

                                 Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-12-00447-CV
                              ———————————
                  CONOCOPHILLIPS COMPANY, Appellant
                                         V.
      BASCOM CRADDOCK AND ROBERT S. KENNEDY, Appellees



                     On Appeal from the 157th District Court
                              Harris County, Texas
                        Trial Court Case No. 2010-60385



                            MEMORANDUM OPINION

      This is an interlocutory appeal from the trial court’s order denying

ConocoPhillips Company’s motion to stay litigation proceedings pending

resolution of a related arbitration.
      After this case was set for submission by oral argument, the parties filed a

joint motion to reschedule oral argument, asking that the Court postpone oral

argument in light of pending settings in the related arbitration proceedings that are

the basis for the stay requested in the trial court, the denial of which is the basis of

this appeal. We granted the motion and requested that appellant advise the Court of

the status of the arbitration proceedings at a later date.

      Appellant has advised the Court that it entered into a settlement with respect

to the related arbitration claims, and appellant has filed an unopposed motion to

dismiss its appeal. No opinion has issued. Accordingly, we grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

                                    PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                            2